Citation Nr: 0607935	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for congestive heart 
failure as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which, in pertinent part, denied 
service connection for hypertension, congestive heart 
failure, and sleep apnea, and also denied a rating higher 
than 10 percent for diabetes mellitus.  Subsequently, in 
March 2003, the RO granted a 20 percent rating for diabetes 
mellitus.  The veteran appeals for a higher rating for this 
condition, as well as service connection for hypertension, 
congestive heart failure, and sleep apnea, all as secondary 
to service-connected diabetes mellitus.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection and 
an increased rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.   


REMAND

The veteran seeks service connection for hypertension, 
congestive heart failure, and sleep apnea, all claimed as 
secondary to service-connected diabetes mellitus.  Upon 
review of the claims file, the Board notes that the veteran 
has not been given VA examinations that address his claims 
for service connection, including as secondary to service-
connected diabetes mellitus.  In light of evidence of record 
regarding the existence of such disabilities and a private 
opinion which suggests a link between congestive heart 
failure and diabetes mellitus, the Board finds that VA 
examinations should be provided prior to further adjudication 
of the service connection claims.

The veteran also seeks a rating higher than 20 percent for 
diabetes mellitus.  Upon review of the claims file, the Board 
notes that the veteran has not been given a VA examination 
addressing the current severity of his diabetes mellitus 
since October 2001, over four years ago.  The Board notes 
that the veteran has alleged that this condition has 
increased in severity since the October 2001 VA examination.  
In light of such claim, the fact that the Board must obtain 
an etiological opinion, as well as the length of time since 
the most recent examination, the Board finds that a VA 
examination addressing the current severity of the condition 
should be provided prior to further adjudication of the 
claim.

Additionally, any updated treatment records should be 
associated with the claims file, as only records from January 
2004 have been associated with the claims file since 2001.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for hypertension, 
congestive heart failure, sleep apnea, 
and diabetes mellitus from 2001 to the 
present.  

The RO should then obtain copies of the 
related medical records which are not 
already associated with the claims file.  
The veteran is asked to obtain these 
records himself, if possible, to expedite 
the claims.     




2.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination 
regarding his (1) hypertension; (2) 
congestive heart failure; (3) sleep 
apnea; and (4) the service-connected 
diabetes mellitus.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.

The examiner should specifically indicate 
whether the veteran currently suffers 
from:  (1) hypertension; (2) congestive 
heart failure; or (3) sleep apnea.  For 
any conditions diagnosed, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service from September 1967 to 
July 1970, or was caused or aggravated by 
the veteran's service-connected diabetes 
mellitus.

The examiner should specifically indicate 
whether the veteran's diabetes mellitus 
requires: (1) insulin, a restricted diet, 
and regulation of activities; (2) whether 
the condition requires insulin, a 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, plus other complications; or 
(3) whether the condition requires 
insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other 
complications.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the May 2004 supplemental 
statement of the case.

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

